Title: To Benjamin Franklin from Montbarey, 25 June 1780
From: Montbarey, Alexandre-Marie-Léonor de Saint-Mauris, prince de
To: Franklin, Benjamin


A Versailles Le 25. Juin 1780.
Vous savés, Monsieur, que j’ai donné des Ordres le 1er. avril dernier pour qu’il fût delivré au Capitaine Paul Jones, des Magazins de l’Artillerie du Port Louis, pour être embarqués sur la Fregate l’Alliance en Armement à l’Orient; 15. mille Fusils de Soldat et cent Milliers de Poudre; il a été deja remis 67. Caisses de fusils et 20. Milliers de Poudre. Mais une Contestation s’étant élevée pour le Commandement de cette Fregate entre les Srs. Paul Jones et Landais, celui ci s’en étant même mis en possession en vertu du Pouvoir qu’il dit en avoir du Congrès et l’ordre que j’avois addressé pour faire remettre les dits Effets, portant que la Delivrance en seroit faite au premier, nominativement, le Directeur de l’Artillerie a cru devoir faire suspendre la delivrance du Surplus, jusqu’a ce qu’il fût informé au quel de ces Capitaines il auroit à la faire. Je vous prie donc, de vouloir bien, aussitôt la Reception de ma Lettre de me faire connoitre celui des deux qui doit commander cette Fregate, afin que j’autorise ce Directeur à lui faire remettre ce qui reste à livrer suivant la Reconnoissance qu’il en prendroit.
J’ai l’honneur d’etre avec un parfait attachement, Monsieur, Votre tres humble et tres obeissant Serviteur.
Le Pce. DE Montbarey
M. Franklin
